Mr. Chibe Justice Burnett
delivered the opinion of the Court.
The sole question to be resolved in the present appeal is whether Tennessee Code Annotated, Sections 62-1233 through 62-1246 vest exclusive authority to license plumbers in the State Plumbing Board created by that statute thereby impliedly repealing Chapter 584, Private Acts of 1929, which empowered the City of Chattanooga to license plumbers to practice their vocation within the City.
The Governor is required by T.C.A. sec. 62-1234 to appoint five men to function as the State Plumbing Board. The Board’s powers enumerated in T.C.A. ..see. 62-1236 are to draft a state plumbing code, conduct in*213vestigations and- experiments to further plumbing technology, publish the results of the investigations and experiments, to charge reasonable fees for plumbing installation and inspection permits, issue certificates of inspection, license plumbers after examination and exercise all powers reasonably necessary to implement the Act. .
Although the statute grants broad powers to the State Plumbing Board, cities, towns, utility and’ sanitary districts are authorized by Section 62-1235 to enact plumbing codes, “* * * not less stringent in its provisions than the Tennessee state plumbing code; * * *” Even more sweeping authority is granted to cities, towns, utility and sanitary districts by the provisions of Section 62-1238 that:
“Nothing in this chapter shall prohibit cities, towns, utility districts and sanitary districts from having full authority to provide full supervision and inspection of plumbing and plumbers by the enactment. of ordinances, rules and regulations in such form as the governing body may determine appropriate.”
After the passage of T.C.A. secs. 62-1233 through 62-1246 in 1967, the City of Chattanooga continued to administer its own program requiring all plumbers seeking to perform .plumbing work within the City to. pass an examination and be issued a certificate of competency by the City Plumbing Board. The City Plumbing Board was established by Ordinance 5714 pursuant to the authority delegated to the City by Chapter 584,-Private Acts of 1929. Chapter 584 provided that:
“* * -* the ,Board of Commissioners.,of .the- City of Chattanooga, Tennessee, shall have power by ordinance *214to regulate and control plumbers and plumbing works; to provide by ordinance for tbe creation of Boards of Plumbing Examiners and for tbe licensing of plumbers and to pass all other ordinances necessary to carry out and enforce tbe powers herein delegated.”
Tbe present controversy arose when tbe complainant, licensed by tbe State Plumbing Board, contracted to install tbe plumbing in an apartment complex being constructed within tbe City of Chattanooga and applied for a city permit to do tbe plumbing job. Tbe City Plumbing Board refused to issue tbe permit because complainant bad not passed tbe examination of tbe City Plumbing Board and therefore did not possess a certificate of competency. Tbe complainant then filed a petition in Chancery Court for a writ of mandamus to compel tbe City Plumbing Board to issue tbe permit. Tbe complainant contended and tbe Chancellor held that T.C.A. secs. 62-1233 through 62-1246 vested exclusive authority to license plumbers in tbe State Plumbing Board thereby repealing by implication Chapter 584, Private Acts of 1929, voiding Ordinance 5714 enacted pursuant thereto, and terminating tbe power of tbe City of Chattanooga to license plumbers. Tbe writ of mandamus was issued and the City of Chattanooga appealed.
One statute will be repealed by the implication of another only when an irreconcilable conflict exists between tbe two. Mass. Mut. Life Ins. Co. v. Vogue, Inc., 54 Tenn.App. 624, 393 S.W.2d 164 (1965). Is there an irreconcilable conflict between T.C.A. 62-1233 through 1246 and Chapter 584 of the 1929 Private Acts ?
Tbe apparent purpose of T.C.A. sees. 62-1233 through 62-1246 is to establish minimum, statewide standards for *215tlie regulation of plumbers and plumbing. Tbe statute clearly requires that all plumbers wishing to apply their skills in Tennessee must first be examined and licensed by the State Plumbing Board. The statute does not purport to vest the State Plumbing Board with exclusive licensing power over plumbers. T.C.A. sec. 62-1238 expressly and unequivocally delegates to cities, towns, utility and sanitary districts, * * full authority to provide full supervision and inspection of plumbing and plumbers * * Delegation of full supervisory authority over plumbers empowers the city, town, utility or sanitary district to regulate plumbers subject only to limitations imposed by the City Charter and the Constitutions of Tennessee and the United States and includes the power to license.
Chapter 584 of the 1929 Private Acts empowering the City of Chattanooga to license plumbers and City Ordinance 5714 implementing that power are not impliedly repealed by T.C.A. secs. 62-1233 through 62-1246 because there is no irreconcilable conflict between the acts.
The Chancellor erred in issuing the writ of mandamus.